                                    Case 6:20-bk-05263-LVV Doc 2 Filed 09/21/20 Page 1 of 8
                                             UNITED STATES BANKRUPTCY COURT
                                                MIDDLE DISTRICT OF FLORIDA
                                                      ORLANDO DIVISION
IN RE:

      Debtor(s) EDITH PAULINE DRAWDY                                                                                       CASE NO.:


                                                                         CHAPTER 13 PLAN

A.        NOTICES.
Debtor must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.

  A limit on the amount of a secured claim based on a valuation which may result in a partial
  payment or no payment at all to the secured creditor. See Sections C.5(d) and (e). A separate                            Included       ■   Not included
  motion will be filed.
  Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest under
                                                                                                                       ■   Included           Not included
  11 U.S.C. § 522(f). A separate motion will be filed. See Section C.5(e).

  Nonstandard provisions, set out in Section E.                                                                            Included       ■   Not included
  THIS AMENDED PLAN PROVIDES FOR
  PAYMENTS TO CREDITOR/LESSOR
  [PLEASE ENTER NAME TO THE RIGHT]
  TO BE INCLUDED IN PLAN                                                                                                   Included       ■   Not included
  PAYMENTS; THE AUTOMATIC STAY
  IS REINSTATED AS TO THIS
  CREDITOR.
NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED CREDITOR
UNDER SECTION C.5(i) OF THIS PLAN, TO SURRENDER THE SECURED CREDITOR'S COLLATERAL
UNDER SECTION C.5(j), TO NOT MAKE PAYMENTS TO THE SECURED CREDITOR UNDER
SECTION C.5(k), OR IF PAYMENTS TO A SECURED CREDITOR ARE NOT SPECIFICALLY
INCLUDED IN THE PLAN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY, AND THE
CREDITOR MAY TAKE ACTION TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND
OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST IN PERSONAL
OR REAL PROPERTY COLLATERAL.
B.     MONTHLY PLAN PAYMENTS.
Plan payments ("Plan Payments") include the Trustee’s fee of 10% and shall begin 30
days from petition filing/conversion date. Debtor shall make Plan Payments to the Trustee
for the period of 60 months. If the Trustee does not retain the full 10%, any portion not
retained will be disbursed to allowed claims receiving payments under the Plan and may
cause an increased distribution to the unsecured class of creditors

                  1.                                          from
                         $901.00                              months                       1                 through       60         ;

The Debtor(s) shall mail a Money Order or Cashier’s Check to Laurie K. Weatherford, Chapter 13 Standing
Trustee, P.O. Box 1103, Memphis, Tennessee 38101-1103; with the Debtor(s) name and case number indicated
clearly thereon or make payments online through TFS Bill Pay by the due dates for payments as set for the above.

1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                          Page 1 of 7
                     Case 6:20-bk-05263-LVV                                        Doc 2         Filed 09/21/20        Page 2 of 8
C.         PROPOSED DISTRIBUTIONS.

                      1.          ADMINISTRATIVE ATTORNEY'S FEES.

Base Fee                    $4,500.00          Total Paid Prepetition                    $2,190.00                  Balance Due      $2,310.00

MMM Fee                        $0.00           Total Paid Prepetition                       $0.00                   Balance Due       $0.00

Estimated Monitoring Fee at                                  $50.00                 per Month.



Attorney's Fees Payable Through Plan at                                                   $385.00         Monthly until paid in full
                                                                                                          (subject to adjustment).




■    NONE              2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).


■    NONE             3.         PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).




                4.     TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall receive a
fee, the percentage of which is fixed periodically by the United States Trustee.



               5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim, or Debtor or Trustee has
filed a proof of claim for the secured creditor under 11 U.S.C. § 501(c), and no objection to the claim is pending. If
Debtor's Plan Payments are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                          Page 2 of 7
                               Case 6:20-bk-05263-LVV Doc 2 Filed 09/21/20 Page 3 of 8
      NONE                (a)   Claims Secured by Debtor`s Principal Residence that Debtor Intends to Retain -
                          Mortgage, HOA and Condominium Association Assessments, and Arrears, if any, Paid Through the
                          Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain regular monthly
                          postpetition payments on the following claims secured by Debtor's principal residence. Under 11 U.S.C. §
                          1328(a)(1), Debtor will not receive a discharge of personal liability on these claims.

                          Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments are due on the
                          first payment due date after the case is filed and continue monthly thereafter. The amount of postpetition
                          mortgage payments may be adjusted as provided for under the loan documents. Postpetition ongoing
                          homeowner's association and condominium association assessments may be included in the Plan or may be
                          paid direct. If Debtor intends to pay postpetition assessments through the Plan, list the Regular Monthly
                          Payment. If Debtor intends to pay postpetition assessments direct, state “Direct” in the Regular Monthly
                          Payment column.
                                       Last Four Creditor            Collateral Address                        Regular   Gap          Arrears
                                       Digits of                                                               Monthly   Payment
                                       Acct. No.                                                               Payment
                               1.      5116      MTGLQ Investors, LP 135 Villa City Rd                         $403.97   $403.97      $19,198.04




 ■    NONE               (b)    Claims Secured by Other Real Property that Debtor Intends to Retain - Mortgage,
                         HOA and Condominium Association Assessments, and Arrears, if any, Paid Through the Plan
                         Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain regular
                         monthly postpetition payments on the following claims secured by Debtor’s real property. Under 11
                         U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on these claims.

                         Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments are due
                         on the first payment due date after the case is filed and continue monthly thereafter. The amount of
                         postpetition mortgage payments may be adjusted as provided for under the loan documents.
                         Postpetition ongoing homeowner's association and condominium association assessments may be
                         included in the Plan or may be paid direct. If Debtor intends to pay postpetition assessments through
                         the Plan, list the Regular Monthly Payment. If Debtor intends to pay postpetition assessments direct,
                         state “Direct” in the Regular Monthly Payment column.
 ■    NONE               (c)     Claims Secured by Real Property - Debtor Seeks Mortgage Modification Mediation
                         (MMM). No later than 90 days from the petition date or the date the case converts to Chapter
                         13, Debtor shall file a motion seeking MMM. Information and forms related to MMM are
                         available in the Court’s procedure manual on the Court’s website, www.flmb.uscourts.gov.
                         Pending the resolution of the MMM, the Plan Payments shall include the following adequate
                         protection payments to the Trustee: (1) for homestead property, the lesser of 31% of gross monthly
                         income of Debtor and non-filing spouse, if any (after deducting homeowner’s association fees), or
                         the normal monthly contractual mortgage payment; or (2) for non-homestead, income-producing
                         property, 75% of the gross rental income generated from the property. If Debtor obtains a
                         modification of the mortgage, the modified payments shall be included in the Plan Payments. Debtor
                         will not receive a discharge of personal liability on these claims.
 ■    NONE                (d)      Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506
                          Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does not apply
                          to a claim secured solely by Debtor's principal residence. A separate motion to determine secured
                          status or to value the collateral must be filed. Payment on the secured portion of the claim,
                          estimated below, is included in the Plan Payments. Unless otherwise stated in Section E, the Plan
                          Payments do not include payments for escrowed property taxes or insurance.


1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                   Page 3 of 7
                               Case 6:20-bk-05263-LVV Doc 2 Filed 09/21/20 Page 4 of 8
      NONE                (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
                          Debtor must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or a
                          nonpossessory, nonpurchase money security interest because it impairs an exemption or under 11
                          U.S.C. § 506 to determine secured status and to strip a lien.
                                            Last Four Digits of Creditor                                            Collateral Description / Address
                                            Acct. No.

                               1.                                    CACH, LLC                                      135 Villa City Rd




 ■    NONE               (f)     Payments on Claims Secured by Real Property and/or Personal Property to Which 11
                         U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
                         § 1325(a). The claims listed below were either: (1) incurred within 910 days before the petition date
                         and secured by a purchase money security interest in a motor vehicle acquired for Debtor's personal
                         use; or (2) incurred within one year of the petition date and secured by a purchase money security
                         interest in any other thing of value. These claims will be paid in full under the Plan with interest at
                         the rate stated below.
 ■    NONE                (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through the
                          Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
                          Plan with interest at the rate stated below.
 ■    NONE
                         (h)     Claims Secured by Personal Property - Maintaining Regular Payments and Curing
                         Arrearages, if any, Under 11 U.S.C. § 1322(b)(5). Under 11 U.S.C. § 1328(a)(1), unless the
                         principal amount of the claim is paid in full through the Plan, Debtor will not receive a discharge of
                         personal liability on these claims.

 ■    NONE               (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being made via
                         automatic debit/draft from Debtor's depository account and will continue to be paid directly to the
                         creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under 11
                         U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to
                         any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended
                         to terminate or abrogate Debtor's state law contract rights. Because these secured claims are not
                         provided for under the Plan, under 11 U.S.C. § 1328(a), Debtor will not receive a discharge of
                         personal liability on these claims.
 ■    NONE               (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
                         collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem
                         as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
                         this Plan.




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                             Page 4 of 7
                                Case 6:20-bk-05263-LVV Doc 2 Filed 09/21/20 Page 5 of 8
 ■    NONE               (k)     Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to make
                         payments to the following secured creditors. The automatic stay under 11 U.S.C. §§ 362(a) and
                         1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor with
                         respect to these creditors upon the filing of this Plan. Debtor's state law contract rights and defenses
                         are neither terminated nor abrogated. Because these secured claims are not provided for under the
                         Plan, under § 1328(a), Debtor will not receive a discharge of personal liability on these claims.




                 6.      LEASES/EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shall
disburse payments to creditors under leases or executory contracts prior to confirmation of the Plan, as soon as
practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor
or Trustee has filed a proof of claim for the secured creditor/lessor under 11 U.S.C. § 501(c), and no objection to the
claim is pending. If Plan Payments are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.
 ■    NONE                (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                          and Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor assumes the
                          following leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
                          follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the lessor/creditor is not paid in full through
                          the Plan, Debtor will not receive a discharge of personal liability on these claims.
 ■    NONE                (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                          Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
                          automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                          creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under 11
                          U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to
                          any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended
                          to terminate or abrogate Debtor's state law contract rights. Because these leases/executory contracts
                          are not provided for under the Plan, under 11 U.S.C. § 1328(a), Debtor will not receive a discharge
                          of personal liability on these claims.
 ■    NONE                (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
                          Property. Debtor rejects the following leases/executory contracts and will surrender the following
                          leased real or personal property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
                          terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
                          and lessors upon the filing of this Plan.




7.      GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above-referenced creditors or shall otherwise be paid under a subsequent
Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $0.00 (0%)                       .




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                    Page 5 of 7
                           Case 6:20-bk-05263-LVV Doc 2 Filed 09/21/20 Page 6 of 8
D.         GENERAL PLAN PROVISIONS:
           1.      Secured creditors, whether or not provided for under the Plan, shall retain the liens securing such
           claims.

           2.     Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of
           claim or other amount as allowed by order of the Court.

           3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate
           shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court
           orders otherwise. Property of the estate

                   (a) shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the
                Court orders otherwise, or

            ■      (b) shall vest in Debtor upon confirmation of the Plan.

           4.      The amounts listed for claims in this Plan are based upon Debtor's best estimate and belief and/or the
           proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
           creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court
           orders otherwise.

           5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The
           actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the
           Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

           6.       Debtor shall timely file all tax returns and make all tax payments and deposits when due.
           (However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with a statement to
           that effect.) For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy
           of the tax return, including business returns if Debtor owns a business, together with all related W-2s and
           Form 1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
           Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to the Plan
           Payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a refund to
           the following year's tax liability. Debtor shall not spend any tax refund without first having obtained the
           Trustee's consent or Court approval.


E.    NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 3015(c). Note:
Any nonstandard provisions of this Plan other than those set out in this Section are deemed void and are stricken.




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                    Page 6 of 7
                                    Case 6:20-bk-05263-LVV                         Doc 2         Filed 09/21/20     Page 7 of 8
                                                                           CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies
that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording or nonstandard
provisions other than any nonstandard provisions included in Section E.


SIGNATURE(S):



Debtor(s)

 /s/ Edith Pauline Drawdy                                                                                           Date   September 21, 2020

                                                                                                                    Date


Attorney for Debtor(s)


//s// K. Hunter Goff                                                                                                Date   September 21, 2020
K. HUNTER GOFF, P A
K. Hunter Goff, Esq.
Fl. Bar No. 0240930
600 N US Hwy 27, Suite 6
Minneola, FL 34715
407-898-8225 T
Hunter@KHunterGoffPA.com




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                    Page 7 of 7
                                   Case 6:20-bk-05263-LVV                                Doc 2             Filed 09/21/20      Page 8 of 8



Name:              Drawdy, Edith Pauline                              MTGLQ        MTGLQ          MTGLQ
Case No.:          6:20-bk-                                           1st Mtg     1st Mtg Arr   1st Mtg Gap                                      U/S
                     1st Plan      21st      $2,310.00   $2,500.00   $50,821.00   $19,198.04     $403.97                                      Creditors
        Date No.     Payment      Trustee      Atty      Atty Mon     Ongoing      Secured       Secured
    Oct-20    1      $901.00      $90.10     $385.00      $0.00       $403.97      $21.93         $0.00        $0.00   $0.00    $0.00          $0.0000
   Nov-20     2      $901.00      $90.10     $385.00      $0.00       $403.97      $21.93         $0.00        $0.00   $0.00    $0.00          $0.0000
   Dec-20     3      $901.00      $90.10     $385.00      $0.00       $403.97      $21.93         $0.00        $0.00   $0.00    $0.00          $0.0000
    Jan-21    4      $901.00      $90.10     $385.00      $0.00       $403.97      $21.93         $0.00        $0.00   $0.00    $0.00          $0.0000
   Feb-21     5      $901.00      $90.10     $385.00      $0.00       $403.97      $21.93         $0.00        $0.00   $0.00    $0.00          $0.0000
   Mar-21     6      $901.00      $90.10     $385.00      $0.00       $403.97      $21.93         $0.00        $0.00   $0.00    $0.00          $0.0000
    Apr-21    7      $901.00      $90.10      $0.00       $0.00       $403.97      $406.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   May-21     8      $901.00      $90.10      $0.00       $0.00       $403.97      $406.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Jun-21    9      $901.00      $90.10      $0.00       $0.00       $403.97      $406.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Jul-21    10     $901.00      $90.10      $0.00       $0.00       $403.97      $406.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Aug-21     11     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Sep-21     12     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Oct-21    13     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Nov-21     14     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Dec-21     15     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Jan-22    16     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Feb-22     17     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Mar-22     18     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Apr-22    19     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   May-22     20     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Jun-22    21     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Jul-22    22     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Aug-22     23     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Sep-22     24     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Oct-22    25     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Nov-22     26     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Dec-22     27     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Jan-23    28     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Feb-23     29     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Mar-23     30     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Apr-23    31     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   May-23     32     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Jun-23    33     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Jul-23    34     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Aug-23     35     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Sep-23     36     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Oct-23    37     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Nov-23     38     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Dec-23     39     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Jan-24    40     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Feb-24     41     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Mar-24     42     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Apr-24    43     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   May-24     44     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Jun-24    45     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Jul-24    46     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Aug-24     47     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Sep-24     48     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
    Oct-24    49     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Nov-24     50     $901.00      $90.10      $0.00       $50.00      $403.97      $356.93        $0.00        $0.00   $0.00    $0.00          $0.0000
   Dec-24     51     $901.00      $90.10      $0.00       $50.00      $403.97      $316.53        $40.40       $0.00   $0.00    $0.00          $0.0000
    Jan-25    52     $901.00      $90.10      $0.00       $50.00      $403.97      $316.53        $40.40       $0.00   $0.00    $0.00          $0.0000
   Feb-25     53     $901.00      $90.10      $0.00       $50.00      $403.97      $316.53        $40.40       $0.00   $0.00    $0.00          $0.0000
   Mar-25     54     $901.00      $90.10      $0.00       $50.00      $403.97      $316.53        $40.40       $0.00   $0.00    $0.00          $0.0000
    Apr-25    55     $901.00      $90.10      $0.00       $50.00      $403.97      $316.53        $40.40       $0.00   $0.00    $0.00          $0.0000
   May-25     56     $901.00      $90.10      $0.00       $50.00      $403.97      $316.53        $40.40       $0.00   $0.00    $0.00          $0.0000
    Jun-25    57     $901.00      $90.10      $0.00       $50.00      $403.97      $316.53        $40.40       $0.00   $0.00    $0.00          $0.0000
    Jul-25    58     $901.00      $90.10      $0.00       $50.00      $403.97      $316.53        $40.40       $0.00   $0.00    $0.00          $0.0000
   Aug-25     59     $901.00      $90.10      $0.00       $50.00      $403.97      $316.53        $40.40       $0.00   $0.00    $0.00          $0.0000
   Sep-25     60     $901.00      $90.10      $0.00       $50.00      $403.97      $312.77        $40.37       $0.00   $0.00    $0.00          $3.7900


                    $54,060.00   $5,406.00   $2,310.00   $2,500.00   $24,238.20   $19,198.04     $403.97       $0.00   $0.00    $0.00           $3.79
                                                                                                                                        Total Unsecured Debt
Allowed:                                     $2,310.00   $2,500.00   $24,238.20   $19,198.04     $403.97       $0.00   $0.00    $0.00         $7,283.00
Paid:                                        $2,310.00   $2,500.00   $24,238.20   $19,198.04     $403.97       $0.00   $0.00    $0.00   Distribution Percentage
Overage /                                      $0.00       $0.00       $0.00        $0.00          $0.00       $0.00   $0.00    $0.00           0.05%
Deficiency:                                    $0.00       $0.00       $0.00        $0.00          $0.00       $0.00   $0.00    $0.00
